Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-10
Regarding claim 1, the prior art of record, Mercep et al. (US 20180314253) discloses a computing system to implement perception in sensor data for an assisted or automated driving system of a vehicle. The computing system can generate a matchable representation of sensor measurement data collected by sensors mounted in a vehicle, and compare the matchable representation of the sensor measurement data to an object model describing a type of an object capable of being located proximate to the vehicle. Based on the comparison, the computing system can classify the sensor measurement data as corresponding to the type of the object based, at least in part, on the comparison of the matchable representation of the sensor measurement data to the object model. A control system for the vehicle can configured to control operation of the vehicle based, at least in part, on the classified type of the object for the sensor measurement data (Mercep, see Fig. 1-4, Fig. 7, [0008], [0032]-[0034] and [0054]-[0056]). The prior art of record, Sathyanarayana et al. (US 20180075309) discloses a system for performing a method for determining event data including: sampling a first data stream within a first time window at a first sensor of an onboard vehicle system coupled to a vehicle, extracting interior activity data from the first data stream; determining an interior event based on the interior activity data; sampling a second data stream within a second time window at a second sensor of the onboard vehicle system; extracting exterior activity data from the second image stream; determining an exterior event based on the exterior activity data; correlating the exterior event and the interior event to generate combined event data; automatically classifying the combined event data to generate an event label; and automatically labeling the first time window of the first data stream and the second time window of the second data stream with the combined event label to generate labeled event data (Sathyanarayana, see [0027]-[0032]).
However, regarding claim 1, the combination of prior arts does not describe:
a computing device in communication with a set of electronic sensors, the electronic sensors being configured to report one or more values in the chaotic environment that undergo pseudo-Brownian change during a first status of the chaotic environment and do not undergo pseudo-Brownian change during a second status of the chaotic environment. and the computing device comprising a processor and non-transitory memory storing instructions that. when executed by the processor, cause the processor to: receive a first set of sensor readings during the first status: based on the first set of sensor readings, establish an expected range of the one or more values during a future time window: receive a second set of sensor readings comprising a value outside of the expected range: determine that the chaotic environment has entered the second status: and transmit, to one or more remote devices that interact with the chaotic environment, instructions to activate a physical appliance that acts upon the chaotic environment until sensor readings indicate that the chaotic environment has re-entered the first status

Claims 11-14 and 16-20
Regarding claim 11, the prior art of record, Mercep et al. (US 20180314253) discloses a method performed by a computing system to implement perception in sensor data for an assisted or automated driving system of a vehicle. The computing system can generate a matchable representation of sensor measurement data collected by sensors mounted in a vehicle, and compare the matchable representation of the sensor measurement data to an object model describing a type of an object capable of being located proximate to the vehicle. Based on the comparison, the computing system can classify the sensor measurement data as corresponding to the type of the object based, at least in part, on the comparison of the matchable representation of the sensor measurement data to the object model. A control system for the vehicle can configured to control operation of the vehicle based, at least in part, on the classified type of the object for the sensor measurement data (Mercep, see Fig. 1-4, Fig. 7, [0008], [0032]-[0034] and [0054]-[0056]). The prior art of record, Sathyanarayana et al. (US 20180075309) discloses a method for determining event data including: sampling a first data stream within a first time window at a first sensor of an onboard vehicle system coupled to a vehicle, extracting interior activity data from the first data stream; determining an interior event based on the interior activity data; sampling a second data stream within a second time window at a second sensor of the onboard vehicle system; extracting exterior activity data from the second image stream; determining an exterior event based on the exterior activity data; correlating the exterior event and the interior event to generate combined event data; automatically classifying the combined event data to generate an event label; and automatically labeling the first time window of the first data stream and the second time window of the second data stream with the combined event label to generate labeled event data (Sathyanarayana, see [0027]-[0032]).
However, regarding claim 11, the combination of prior arts does not describe:
receiving a first set of sensor readings of one or more values in the chaotic environment from a set of electronic sensors during a first status of the chaotic environment, wherein the one or more values undergo pseudo-Brownian change during a first status of the chaotic environment and do not undergo pseudo-Brownian change during a second status of the chaotic environment; based on the first set of sensor readings. establishing an expected range of the one or more values during a future time window: receiving a second set of sensor readings comprising a value outside of the expected range; determining that the chaotic environment has entered the second status; and transmitting, to one or more remote devices that interact with the chaotic environment, instructions to activate a physical appliance that acts upon the chaotic environment until sensor readings indicate that the chaotic environment has re-entered the first status
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117